Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 3, 2015

                                          No. 04-15-00538-CR

                                      IN RE Kenneth McGRAW

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On August 28, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on September 3, 2015.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015CR6319, styled The State of Texas v. Kenneth McGraw, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.